The court declared their opinion, that the law authorities fully warranted the sale. (2 Leon. 220. 1 Cha. Ca. 176. 2 Dall. 223. Sav. 72. Dy. 371. b.) No doubt can arise on the testator’s intention as expressed. The lands were to be divided on the contingency happening, or to be sold, and the money divided among the children. The executors were appointed in trust for the purposes and intents in his will, and the overseers were to take care to see it .well performed, according to its true intent and meaning. All concurred in the act, and thé sale fiiust be considered as legal, without resorting to the proceedings in the Court of Common Pleas.
The plaintiff’s counsel took a bill of exceptions hereon, without arguing the point.
The fairness of the sale was also contested, and a number of witnesses examined, but the jury readily found a verdict for the defendants.